      Case 3:18-cv-01289 Document 30 Filed 10/12/18 Page 1 of 9 PageID #: 287



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                  Civil Action No. 3:18-cv-01289

MATTHEW MALLORY,
CAMO HEMP WV LLC,
GARY KALE, GRASSY RUN
FARMS, LLC, their agents,
servants, assigns, attorneys, and all
others acting in concert with the
named defendants,

               Defendants.

           MEMORANDUM IN OPPOSITION OF THE UNITED STATES
      TO DEFENDANTS MATTHEW MALLORY’S AND CAMO HEMP WV LLC’S
           MOTION TO DISMISS PLAINTIFF’S VERIFIED COMPLAINT

            I. THE UNITED STATES HAS STATED A CLAIM UPON WHICH
                 RELIEF CAN BE GRANTED UNDER FEDERAL LAW

        The United States has demonstrated that it has stated a claim upon which relief can be

granted under federal law. Quite simply, defendants Matthew Mallory (“Mallory”) and CAMO

Hemp WV LLC (“CAMO”) had no authority under federal law to acquire and transport cannabis

sativa L. seeds (“seeds”) across state lines to be used to grow industrial hemp purportedly under

the pilot project program created by the West Virginia Department of Agriculture (“WVDA”)

under 7 U.S.C. § 5940. Defendants Mallory and CAMO have admitted that they purchased the

seeds from a Kentucky company and had the seeds transported across state lines to West

Virginia for cultivation in Mason County, West Virginia, despite the statement in their pilot

project description to the WVDA that the seeds would be purchased through the WVDA.
    Case 3:18-cv-01289 Document 30 Filed 10/12/18 Page 2 of 9 PageID #: 288



       As those seeds are a Schedule I controlled substance under the CSA, the seeds had to be

acquired by or through an entity properly registered and authorized by the DEA and then only in

the manner and to the extent permitted by the applicable DEA registration. See 21 U.S.C. §§

822–23 of the Controlled Substances Act (“CSA”). See also United States v. Alerre, 430 F.3d

681, 689-90 (4th Cir. 2005) (can only act to the extent permitted by the DEA registration).

Mallory and CAMO have not produced any evidence that they possessed a DEA registration to

acquire those seeds. In addition, they have admitted (1) that they did not acquire the seeds

through the WVDA and (2) that the WVDA’s DEA registration was limited to the acquisition of

cannabis sativa L. seeds by importing such seeds from foreign countries for its pilot project

members.

       As pointed out in the prior pleadings of the United States, which are incorporated herein

by reference, this conduct by defendants Mallory and CAMO is a clear violation of the CSA.

The United States has authority under the CSA to initiate a civil action to enjoin such conduct, to

require forfeiture of the crops grown from that seed, to collect a civil penalty for that illegal

conduct under the CSA, to require forfeiture of any contracts related to the growing of the

industrial hemp crops, and to require forfeiture of the land on which the seed was grown. See 18

U.S.C. § 981, et seq.; 21 U.S.C. § 801, et seq.; ECF Nos. 1, 2, 3 (and all exhibits attached

thereto), 19-1, 19-2, 19-3, 19-4, 19-5, 19-6, 19-7, 19-8, 19-9, 19-10, 19-11, 24. Moreover,

defendants Mallory and CAMO even acknowledged in a document attached to an email sent to

their contract grower on April 3, 2018, that under federal law “Industrial hemp plants and seed

may not be transported across state lines.” ECF No. 19-6 at p. 8. Thus, defendants Mallory and

CAMO knew well in advance that their conduct violated federal law, and, yet, they intentionally




                                                  2
    Case 3:18-cv-01289 Document 30 Filed 10/12/18 Page 3 of 9 PageID #: 289



violated the law by illegally acquiring and transporting the seeds across state lines in violation of

the CSA.

       While defendants Mallory and CAMO rely on a statement contained in a letter from the

WVDA to the United States Attorney’s Office for the Southern District of West Virginia that the

WVDA does not intend to revoke defendant Mallory and CAMO’s license under the WVDA

pilot project program, the WVDA acknowledges in that letter to the United States Attorney’s

Office that the license/permit to grow industrial hemp issued to defendant Mallory “does not in

any way authorize him to violate federal law.” ECF No. 19-2 at p. 2 (emphasis added). The

WVDA also acknowledged in that same letter: “If your office remains convinced that the

transport of seed across state lines is illegal, then nothing in our state statute would purport to

shield Mr. Mallory from prosecution by your office.” Id. (emphasis added). Thus, even the

WVDA acknowledges (1) that the WVDA has no jurisdiction or authority to address the issues

involved in this case as they are matters of federal law, not state law, and (2) the fact that

defendants Mallory and CAMO’s license/permit has not been revoked does not shield them from

criminal or civil liability under federal law. Id.

       The DEA is the regulating authority over these issues and not a state agency, such as the

WVDA. Any comment or statement by a state agency in conflict with federal law fails under the

CSA and the Supremacy Claus of the Constitution. See Gonzales v. Raich, 545 U.S. 1, 29

(2005) (“Second, limiting the activity to marijuana possession and cultivation ‘in accordance

with state law’ cannot serve to place respondents’ activities beyond congressional reach. The

Supremacy Clause unambiguously provides that if there is any conflict between federal and state

law, federal law shall prevail.”); United States v. Oakland Cannabis Buyers’ Cooperative, 532

U.S. 483, 490-91 (2001) (since there was no medical exception under the CSA for marijuana and



                                                     3
     Case 3:18-cv-01289 Document 30 Filed 10/12/18 Page 4 of 9 PageID #: 290



cooperative did not qualify under the research project exception, cooperative was subject to CSA

prohibition against possession and distribution of marijuana); United States v. Moore, 423 U.S.

122, 131-32 (1975) (an authorized DEA registration is required to acquire controlled substances

regulated by the CSA and the manner and extent of being able to acquire the controlled

substances is limited by that authorized DEA registration); ECF Nos. 2, 3, 24. As a result, even

purported compliance with state law in this case by defendants Mallory and CAMO does not

provide a legal basis to support their motion to dismiss the verified complaint of the United

States.

          Thus, there is no merit to defendants Mallory’s and CAMO’s motion to dismiss the

verified complaint. The United States has presented valid claims for which relief can be granted

under the CSA and federal law to pursue this civil action against the defendants in this case.

These defendants purchased seeds for a Schedule I controlled substance across state lines

without a DEA registration and then used the seeds to grow industrial hemp. These actions are a

clear violation of the CSA and federal law. Since defendants Mallory’s and CAMO’s actions

violated the CSA, the United States is entitled to injunctive relief and other civil remedies,

including, but not limited to, forfeiture of the industrial hemp crop, the imposition of a civil

monetary penalty, and the forfeiture of other funds and property. 1 See ECF Nos. 2, 3, 24. As

even the WVDA has admitted, the fact that their license with the WVDA to grow industrial



1
  It should be noted that this Court has previously convicted numerous criminal defendants for violations of the CSA
for possessing, distributing, and growing marijuana without a DEA registration. In one example, this Court
convicted a defendant for violating the CSA when evidence was presented that the defendant had purchased
marijuana seeds over the internet and across state lines, planted the seeds, and then attempted to cultivate the seeds
without a valid DEA registration. The United States contended that this evidence demonstrated an intent to violate
the CSA. This Court agreed, and the conviction was affirmed on appeal by the Fourth Circuit. See United States v.
Hemetek, 2010 WL 3377327 (4th Cir. Aug. 20, 2010). As pointed out in the briefs filed by the United States in this
case, which are incorporated herein by reference, it is a violation of federal law to manufacture, distribute, or
dispense, or possess with intent to manufacture, distribute, or dispense, a Schedule I controlled substance without a
DEA registration. See 21 U.S.C. §§ 822, 823, 841(a); ECF Nos. 2, 3, 24.

                                                          4
    Case 3:18-cv-01289 Document 30 Filed 10/12/18 Page 5 of 9 PageID #: 291



hemp under the pilot project program has not been revoked does not shield them from federal

liability nor does that fact preclude the United States from pursing a claim for a violation of the

CSA. ECF No. 19-2. Accordingly, the United States requests that the motion to dismiss the

verified complaint filed by defendants Mallory and CAMO be denied, and that the United States

be granted the relief requested in its verified complaint and various pleadings previously filed in

this case.

        II. DEFENDANTS MALLORY AND CAMO WERE PROPERLY SERVED
                 UNDER FED.R.CIV.P. 4 AND W.VA. CODE § 56-3-33

        Under Fed.R.Civ.P. 4, individual defendants and companies, such as limited liability

companies, may be served with summonses and complaints by a variety of methods. Under

Fed.R.Civ.P. 4(e), an individual may be served by delivering a copy to them personally, leaving

a copy at their abode with someone of suitable age, or by delivering a copy to an agent

authorized by law to receive service of process. See Fed.R.Civ.P. 4(e)(2). In addition,

individual defendants may be served by “following the state law for serving a summons in an

action brought in courts of general jurisdiction in the state where the district court is located or

where service is made….” Fed.R.Civ.P. 4(e)(1). Corporations, partnerships, and associations,

such as limited liability companies, can be served in the same manner as permitted under

Fed.R.Civ.P. 4(e)(1) or by delivering a copy of the summons and complaint on a managing or

general agent or other agent authorized by appointment or law to receive service of process and

by mail. See Fed.R.Civ.P. 4(h).

        In this case, Fed.R.Civ.P. 4(e)(1) and Fed.R.Civ.P. 4(h) allow an individual nonresident

defendant, such as defendant Mallory, and a nonresident limited liability company, such as

CAMO, to be served by the West Virginia long-arm statute for jurisdiction and service of

process or by any other state statute specifying permissible methods of service or process. The

                                                  5
    Case 3:18-cv-01289 Document 30 Filed 10/12/18 Page 6 of 9 PageID #: 292



West Virginia long-arm statute for jurisdiction and service of process, W.Va. Code § 56-3-33,

allows nonresidents of the State of West Virginia who transact business in the State of West

Virginia to be served through the Secretary of State of West Virginia by registered or certified

mail. W.Va. Code §56-3-33(a)(1), (c). The West Virginia statutes relating to limited liability

companies also allow for service of process in the same manner upon on nonresident limited

liability companies. See W.Va. Code § 31B-1-111 (the Secretary of State of West Virginia is

also the statutory agent for service of process for nonresident limited liability companies (LLCs)

without a designated agent for receipt of service of process in West Virginia and transmission of

the service of process is achieved by the Secretary of State transmitting the documents to the

nonresident agent for service of process for the limited liability company or, if none, to the

nonresident limited liability company by registered or certified mail or electronically to the

nonresident agent’s address or to the nonresident limited liability company’s last known

address). Both Mallory and CAMO transacted business in West Virginia by availing themselves

of the privileges of this state (applying for and acquiring a license/permit from the WVDA to

grow industrial hemp under the WVDA pilot project program, by entering into a contract with

defendants Gary Kale and Grassy Run Farms, LLC, to grow industrial hemp, and having hemp

seed delivered into West Virginia for the purpose of growing and cultivating the seed into

industrial hemp in the State of West Virginia). The West Virginia Secretary of State served

defendants Mallory and CAMO by certified mail transmitted to their addresses listed on the

forms submitted by defendant Mallory to the WVDA. See ECF Nos. 12, 13. This method of

service complied with W.Va. Code §§ 31B-1-111 and 56-3-33 and Fed.R.Civ.P. 4(e), (h) and is

valid under federal law. See FDIC v. Schaeffer, 731 F.2d 1134 (4th Cir. 1984).




                                                 6
     Case 3:18-cv-01289 Document 30 Filed 10/12/18 Page 7 of 9 PageID #: 293



         Moreover, defendants Mallory and CAMO were notified of the proceedings by

telephone, generally appeared with counsel before this Court, and have actively engaged in

defending against the verified complaint served by the United States. They can hardly complain

of lack of notice at this stage of the proceedings and have waived the right to do so. All notice

and due process requirements have been met, and defendants Mallory and CAMO have been

properly served as required by the Federal Rules of Civil Procedure and federal law. 2 There is

no basis for their claim that service of process was inadequate under federal law.

                                              III. CONCLUSION

         For the foregoing reasons and the reasons expressed by the United States in its verified

complaint, its pleadings previously filed in this action, and in the arguments presented before the

Court at the preliminary injunction hearing, the motion to dismiss the verified complaint of the

United States should be denied. The United States has presented a valid claim upon which relief

can be granted under federal law and has supported that claim with appropriate and admissible

evidence.




2
  The argument that CAMO HEMP WV LLC was never formally created and is not a proper party before this Court
is somewhat disingenuous since that entity was listed by defendant Mallory on the original and amended
applications for a license in the WVDA industrial hemp pilot project program. See ECF Nos. 19-4, 19-13.
Defendant Mallory has now listed Commonwealth Alternative Medicinal Options LLC on the second amended
application for a license/permit under that program as his business for the industrial hemp pilot program project.
See ECF No. 25-1. This amendment to the application would suggest, at a minimum, that entity has succeeded to
any rights CAMO HEMP WV LLC may have had under the WVDA industrial hemp pilot project program.
Accordingly, Commonwealth Alternative Medicinal Options LLC needs to be substituted for CAMO HEMP WV
LLC as a defendant in this civil action, and the United States will file an appropriate motion requesting substitution
of parties under Fed.R.Civ.P. 25 since Commonwealth Alternative Medicinal Options LLC is now a real party in
interest under Fed.R.Cvi.P. 17(a).

                                                          7
Case 3:18-cv-01289 Document 30 Filed 10/12/18 Page 8 of 9 PageID #: 294




                                       Respectfully submitted,

                                       MICHAEL B. STUART
                                       United States Attorney


                                       s/Fred B. Westfall, Jr.
                                       WV State Bar No. 3992
                                       Assistant United States Attorney
                                       Attorney for United States
                                       P.O. Box 1713
                                       Charleston, WV 25326
                                       Phone: 304-345-2200
                                       Fax: 304-347-5443
                                       E-mail: fred.westfall@usdoj.gov




                                   8
    Case 3:18-cv-01289 Document 30 Filed 10/12/18 Page 9 of 9 PageID #: 295



                                CERTIFICATE OF SERVICE

       I, Fred B. Westfall, Jr., Assistant United States Attorney for the Southern District of West
Virginia, hereby certify that on October 12, 2018, I electronically filed the foregoing
MEMORANDUM IN OPPOSITION OF THE UNITED STATES TO DEFENDANTS
MATTHEW MALLORY’S AND CAMO HEMP WV LLC’S MOTION TO DISMISS
PLAINTIFF’S VERIFIED COMPLAINT with the Clerk of the Court using the CM/ECF
system which will send notification to the following CM/ECF participants:

Carte B. Goodwin
Elise McQuain
Frost Brown Todd, LLC
500 Virginia Street East,
Suite 1100
Charleston, WV 25301

Phillip A. Reale, II
Law Office of Phillip A. Reale, PLLC
300 Summers Street
Suite 980
Charleston, WV 25301
Counsel for defendants Matthew Mallory and CAMO HEMP WV LLC

R. Booth Goodwin II
Tammy J. Owen
Goodwin & Goodwin, LLP
300 Summers Street
Suite 1500
Charleston, WV 25301
Counsel for defendants Gary Kale and Grassy Run Farms, LLC




                                                     s/Fred B. Westfall, Jr.
                                                     WV State Bar No. 3992
                                                     Assistant United States Attorney
                                                     P.O. Box 1713, Charleston, WV 25326
                                                     Phone: 304-345-2200
                                                     Fax: 304-347-5443
                                                     E-mail: fred.westfall@usdoj.gov




                                                9
